                                          Case 3:18-cv-04881-JSC Document 258 Filed 02/26/21 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                         EMILY FAIRBAIRN, et al.,
                                   7                                                      Case No. 18-cv-04881-JSC
                                                         Plaintiffs,
                                   8
                                                  v.                                      JUDGMENT
                                   9
                                         FIDELITY INVESTMENTS
                                  10     CHARITABLE GIFT FUND,
                                  11                     Defendant.

                                  12
Northern District of California
 United States District Court




                                  13           The Court having issued findings of fact and conclusions of law pursuant to Federal Rule

                                  14   of Civil Procedure 52(a) on February 26, 2021, enters judgment in favor of Defendant and against

                                  15   Plaintiffs on all of Plaintiffs’ claims.

                                  16           IT IS SO ORDERED.

                                  17   Dated: February 26, 2021

                                  18                                                  ______________________________________
                                                                                      JACQUELINE SCOTT CORLEY
                                  19                                                  United States Magistrate Judge
                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
